344 S.W.2d 457 (1961)
J. B. SCOTT, Appellant,
v.
STATE of Texas, Appellee.
No. 33053.
Court of Criminal Appeals of Texas.
March 1, 1961.
W. E. Martin (On Appeal Only) Houston, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
The conviction is for aggravated assault with a motor vehicle by negligence; the punishment, 90 days in jail and a $500 fine.
The complaint and information charging negligence is fatally defective for the reason that the act or acts relied upon to constitute negligence are not alleged as required by Art. 408a, Vernon's Ann.C.C.P., enacted in 1959, which provides that the state's pleading "must allege, with reasonable certainty, the act or acts relied upon to constitute negligence, and in no event shall it be a sufficient compliance with this Act to allege merely that the accused, in committing the offense, acted negligently or with negligence".
The judgment is reversed and the cause is remanded.
Opinion approved by the Court.